DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-30 are allowed.

Claims 1-16 and 18-30 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Towards Development of Spark Based Agricultural Information System Including Geo-Spatial Data”, Shah et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein collecting weather data from weather data source systems and financial market data from market data source systems for generating a presentation package to integrate the weather forecast dataset and a portion of the collected financial market data and updating the presentation package on the interactive GUI concurrent with changes to the weather data, the financial market data and user input via at least one user device, wherein the presentation package includes an interactive presentation of at least one of weather forecast map, weather alpha region, weather perspective chart, model status region, watch-list region, alerts region, chart, table, weather grid, analytic value & user input window for customizing the interactive presentation as cited in independent claims 1, 18, and 25.

Instead, Shah et al. disclose a spark based information management  system for agriculture to reduce the technological gap between agro users and information in collecting, querying, analyzing and visualizing heterogeneous and distributed data including Geo-spatial data at scale using open source.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864